USCA11 Case: 18-15241        Date Filed: 10/27/2020   Page: 1 of 8



                                                                [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-15241
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 5:16-cv-00080-LGW-BWC



YVES SANTAIS,

                                                                 Plaintiff-Appellant,

                                       versus


CORRECTIONS CORPORATION OF AMERICA, et al.,


                                                                         Defendants,

OFFICER JONES,
Guard, Coffee Correctional Facility,

                                                                Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                               (October 27, 2020)
           USCA11 Case: 18-15241           Date Filed: 10/27/2020       Page: 2 of 8



Before GRANT, LUCK, and ED CARNES, Circuit Judges.

PER CURIAM:

       Yves Santais, a Georgia prisoner, brought suit against a corrections officer

for excessive force under 42 U.S.C. § 1983 and asserted various state law claims.

Santais appeals the judgment based on the jury’s verdict in favor of the officer,

challenging an evidentiary ruling and the sufficiency of the evidence.

                                                I.

       Santais is incarcerated at Coffee Correctional Facility. He filed a pro se

lawsuit against Captain Malcolm Jones, individually and in his official capacity,

alleging excessive force under 42 U.S.C. § 1983 and asserting state law claims of

battery, false imprisonment, and intentional infliction of emotional distress.

Santais alleged that on April 7, 2016 Jones, who was monitoring the prison

cafeteria, discharged his pepper spray into the room and locked Santais and 25

other inmates inside. Santais asserts that he sought medical attention for throat and

chest pain and because he was coughing up blood. The day after the pepper spray

incident, he filed a grievance with the prison’s warden and asked him to review the

security camera recordings from the cafeteria. The warden “denied” the

grievance. 1



       1
          Santais also sued the warden, the prison, and the corporation that owns the prison. The
district court dismissed all claims against those defendants, and Santais does not challenge that
                                                2
            USCA11 Case: 18-15241         Date Filed: 10/27/2020      Page: 3 of 8



       At trial, Santais testified that he was in the prison cafeteria on the day of the

incident and Jones was located three or four tables away from him. He saw Jones

take a pepper spray bottle from Officer Kasonya Johnson, open the bottle, and

discharge the spray in the “cafeteria hall.” Santais testified that he immediately

began having stomach and throat pain and coughing up blood. He filed a

grievance with the warden and asked him to look at the security camera footage

from the cafeteria; in response he was told that Jones had not used any pepper

spray. Santais did not testify that he was locked in the cafeteria during this

incident.

       After Santais rested his case, Captain Jones testified that on the day of the

incident he asked an inmate, David Hicks, to exit the cafeteria because his 15-

minute dining period was up. Because Hicks repeatedly refused to do so, Jones

called in security backup. Hicks walked out of the cafeteria into a hallway and

Jones followed him. They walked seven to ten feet away from the cafeteria door.

By that time two other officers, Johnson and Christopher Anguiano, had arrived.

Hicks threw his food tray at the wall and one of those other officers sprayed Hicks




ruling on appeal. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (“[I]ssues not
briefed on appeal by a pro se litigant are deemed abandoned.”).
                                              3
           USCA11 Case: 18-15241           Date Filed: 10/27/2020       Page: 4 of 8



with the pepper spray. 2 No other inmates were in the hallway, and the inmates in

the cafeteria could not have seen or heard what was going on in the hallway.

       On cross-examination Santais questioned Jones about the security cameras

in the cafeteria. Before trial, Santais had moved the court to order Jones to

produce the security camera footage from the cafeteria, and the court had denied

that motion after defense counsel advised the court that the footage did not exist.

But Jones testified at trial that there were at least four security cameras in the

cafeteria and recordings were usually saved for 45 days. Jones was aware that

Santais had filed a grievance after the incident, but he testified several times that he

had no control over or access to the security recordings, and he testified twice that

he didn’t know why the recording had not been preserved. Santais then, for the

third time, asked Jones why the recordings had not been preserved, this time

stating that, “Georgia policy, the [Standard Operating Procedures] say you’re

supposed to keep all of the camera evidence . . . after the incident of a use of force,

so if that’s the case why aren’t they conserved?” Jones objected and asserted that

because the prison was private it was not part of the Georgia Department of




       2
         Jones’ testimony was not clear about which officer used the pepper spray on Hicks, or if
both of them did. On direct examination he testified that Anguiano took charge and “before
[Anguiano] sprayed [Hicks], he told him to take the tray back.” On cross-examination, Santais
asked Jones if Johnson had used her spray, and he replied, “Yes, [] Johnson did spray.” But
Jones was clear that he himself did not discharge the pepper spray.
                                               4
          USCA11 Case: 18-15241        Date Filed: 10/27/2020    Page: 5 of 8



Corrections or subject to its policies. The court sustained the objection without

specifying a ground.

      Officer Kasonya Johnson testified that she and Jones were in the hallway

near the cafeteria when inmate Hicks was pepper sprayed, and that neither Santais

nor any inmate other than Hicks was in the hallway. Johnson also testified that

when Hicks was sprayed in the hallway outside of the cafeteria, no other inmates

were present, and the inmates inside the cafeteria could not have been affected by

the spray because the door to that room was closed and locked, which was required

when an incident like this was occurring in the hallway. Finally, she testified that

Jones did not discharge any pepper spray during the incident. The defense then

rested.

      The court conducted a charge conference and considered Santais’ request for

a jury instruction on spoliation of evidence. The court ruled that the evidence did

not support giving the instruction because Jones did not have access to the security

camera recordings. The jury returned a verdict in favor of Jones on all claims.

                                          II.

      Santais raises two issues on appeal. First, he challenges the district court’s

ruling prohibiting him from further questioning Jones about the preservation of the

security camera recordings, specifically about whether the Georgia Department of

Corrections’ policies required it. In fact, the district court entered no such ruling.


                                           5
          USCA11 Case: 18-15241       Date Filed: 10/27/2020    Page: 6 of 8



Instead of preventing any further questions about the recordings, it sustained the

objection to his third question to Jones, who had already testified twice that he had

no control or access to the recordings. That is the only ruling about the recordings

that is before us.

      “We review a district court’s ruling on the admissibility of evidence for

abuse of discretion, and evidentiary rulings will be overturned only if the moving

party establishes that the ruling resulted in a substantial prejudicial effect.” Piamba

Cortes v. American Airlines, Inc., 177 F.3d 1272, 1305 (11th Cir. 1999) (quotation

marks omitted).

      The key point is that Jones had already testified that he had no control over

or access to the security camera recordings and that he did not know why they had

not been preserved. Santais put forth no evidence at trial to contradict or otherwise

call into question that testimony. There was no evidence that Jones had any

personal knowledge of the Georgia Department of Corrections’ video preservation

policy or whether it was followed in this case. See Fed. R. Evid. 602. The court

did not abuse its discretion when it sustained the objection to the third question

asking essentially the same thing he had already asked.

      Second, Santais challenges the sufficiency of the evidence supporting the

verdict. He contends that a reasonable jury would have found that Jones used

excessive force in violation of § 1983 and committed battery, false imprisonment,


                                          6
           USCA11 Case: 18-15241           Date Filed: 10/27/2020       Page: 7 of 8



and intentional infliction of emotional distress. Santais contends that the fact that

the jury did not enter a verdict in his favor shows that it “was not attentive.”

       We ordinarily review de novo the sufficiency of the evidence to support a

verdict at a civil trial, inquiring whether, viewing the facts in the light most

favorable to the prevailing party, “no legally sufficient evidentiary basis exists for

a reasonable jury to find for that party on that issue.” Rossbach v. City of Miami,

371 F.3d 1354, 1356 (11th Cir. 2004) (quotation marks omitted). But we have no

authority to consider a challenge to the sufficiency of the evidence unless the

requirements of Federal Rule of Civil Procedure 50(b) are satisfied in the district

court. See Unitherm Food Sys., Inc. v. Swift-Eckrich, Inc., 546 U.S. 394, 400–01,

407, 126 S. Ct. at 985, 989 (2006); Hi Ltd. P’ship v. Winghouse of Fla., Inc., 451

F.3d 1300, 1301–02 (11th Cir. 2006) (explaining that appellate review of the

sufficiency of the evidence is barred where a party moves before the verdict for

judgment as a matter of law under Rule 50(a), but fails to file a Rule 50(b) or Rule

59(b) motion after the verdict).3

       Although we construe pro se filings liberally, “procedural rules in ordinary

civil litigation should [not] be interpreted so as to excuse mistakes by those who



       3
         Rule 50(a) permits a party to move for judgment as a matter of law before a verdict has
been returned. A party may then renew its motion for judgment as a matter of law under Rule
50(b) after the jury has returned its verdict. Rule 59(b) permits a party to move for a new trial
within 28 days after entry of the judgment.


                                                7
            USCA11 Case: 18-15241            Date Filed: 10/27/2020        Page: 8 of 8



proceed without counsel.” McNeil v. United States, 508 U.S. 106, 113, 113 S. Ct.

1980 (1993). Because Santais failed to make a motion in the district court under

Rule 50(a) and (b), we will not consider his challenge to the jury’s verdict.4

       AFFIRMED.




       4
           Santais also argues that Jones unfairly prejudiced him at trial by referring to his felony
conviction for false imprisonment, for which he was serving a sentence. He raised that argument
for the first time in his reply brief, and as a result it is waived. See Egidi v. Mukamai, 571 F.3d
1156, 1163 (11th Cir. 2009) (“Arguments not properly presented in a party’s initial brief or
raised for the first time in a reply brief are deemed waived.”). In any event, contrary to Santais’
contention, he was the party who first raised the fact of his felony conviction when he referred to
it in his opening statement. And, of course, the jury almost certainly was not surprised to learn
that an inmate in a prison was there because he had been convicted of committing a crime.
                                                  8